DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 states: “A ceramic electronic device comprising;”. Line 1 should state: “A ceramic electronic device comprising:”  Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-6) in the reply filed on September 22, 2022, is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US Publication 2015/0255213).

    PNG
    media_image1.png
    339
    498
    media_image1.png
    Greyscale

Figure 8B of Lee with Examiner’s Comments (Figure 8BEC)
In re claim 1, Lee discloses a ceramic electronic device comprising:
a multilayer structure (110 – Figure 4, ¶31) having a parallelepiped shape (Figure 4) in which a plurality of dielectric layers (111 – Figure 8A, ¶31) and a plurality of internal electrode layers (121, 122 – Figure 4, Figure 8A, ¶31) are alternately stacked in a vertical direction (‘W’ direction – Figure 4, Figure 8A), the plurality of internal electrode layers being alternately exposed to two end faces (3, 4 – Figure 4, ¶31) of the parallelepiped shape, a main component of the plurality of dielectric layers being a ceramic (¶64), 
wherein a side margin section (SM – Figure 8BEC) is a section covering edges of the plurality of internal electrode layers (121, 122 – Figure 8BEC) in an extension direction toward two side faces of the parallelepiped shape, 
wherein the side margin section has a structure in which a plurality of dielectric layers (SM comprises element 111 – Figure 8B), each containing a ceramic as a main component (¶64), and a plurality of conductive layers (141, 142 – Figure 8BEC - ¶74), each containing a metal as a main component (¶67, ¶153), are alternately stacked in the vertical direction (‘W’ direction – Figure 4, Figure 8A), and 
wherein the plurality of conductive layers (141, 142 – Figure 8BEC) are respectively spaced and separated from the plurality of internal electrode layers (121, 122 – Figure 8BEC).
In re claim 2, Lee discloses the ceramic electronic device as claimed in claim 1, as explained above. Lee further discloses wherein the plurality of conductive layers (141, 142 – Figure 8B) are respectively located at same heights as the plurality of internal electrode layers (121, 122 – Figure 8B) (¶152-153; Note that the internal electrodes and dummy electrodes have the same thickness.), and wherein with respect to each of the plurality of internal electrode layers, a cavity is formed between the internal electrode layer (121 or 122 – Figure 8) and the corresponding one of the conductive layers (141 or 142 – Figure 8) that is at the same height as the internal electrode layer (¶151-154; Note that the cavity of the Instant Application can be filled with an insulation substance [¶62]. Lee discloses the ceramic material to fill this cavity.).
In re claim 5, Lee discloses the ceramic electronic device as claimed in claim 1, as explained above. Lee further discloses wherein the plurality of internal electrode layers (121, 122 – Figure 8) each contain, as a main component, the same metal as the metal contained in the plurality of conductive layers (141, 142 – Figure 8) as the main component (¶67, ¶153).
In re claim 6, Lee discloses the ceramic electronic device as claimed in claim 1, as explained above. Lee further discloses a pair of external electrodes (131, 132 – Figure 3, Figure 8, ¶41) that are respectively provided on the two end faces (3, 4 – Figure 3, Figure 4), wherein the plurality of conductive layers (141, 142 – Figure 8B) each have a gap between the pair of external electrodes (Figure 8B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0255213) in view of Cho et al. (US Publication 2013/0107417).
In re claim 3, Lee discloses the ceramic electronic device as claimed in claim 1, as explained above. Lee further discloses wherein the plurality of conductive layers (141, 142 – Figure 8B) are respectively located at same heights as the plurality of internal electrode layers (121, 122 – Figure 8B). 
Lee does not disclose and wherein with respect to each of the plurality of internal electrode layers, an insulation substance is located between the internal electrode layer and the corresponding one of the conductive layers that is at the same height as the internal electrode layer.
Cho discloses a margin part dielectric layer (113 – Figure 8, ¶93-94) disposed on a dielectric layer (111 – Figure 8, ¶94) and configured to surround an inner conductor (130a, 13b – Figure 8, ¶95) of a multilayer ceramic capacitor (110 – Figure 8, ¶42) and having the same height as the internal electrode layer (¶94).
The combination of Lee and Cho discloses with respect to each of the plurality of internal electrode layers, an insulation substance is located between the internal electrode layer and the corresponding one of the conductive layers that is at the same height as the internal electrode layer.  
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the insulation substance as described by Cho to prevent the penetration of moisture into the element body while protecting the internal electrodes from external impact, and thus, preventing electrical shorts (¶59-61 – Cho).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Publication 2015/0255213) in view of Ritter et al. (US Publication 2007/0133147).
In re claim 4, Lee discloses the ceramic electronic device as claimed in claim 1, as explained above. Lee further discloses wherein the plurality of conductive layers (141, 142 – Figure 8B) are respectively located at same heights as the plurality of internal electrode layers (121, 122 – Figure 8B). 
Lee does not disclose wherein with respect to each of the plurality of internal electrode layers, a distance between the internal electrode layer and the corresponding one of the conductive layers that is at the same height as the internal electrode layer is 30 µm or less. 
However, Ritter discloses that the width of the auxiliary electrode is proportional to the ESR of the capacitive device (¶127). It would have been an obvious matter of design choice to adjust the width of the conductor layers, and thus the distance between conductive layers and internal electrode layers, to achieve a device having desired ESR characteristics, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US Publication 2015/0114700)		Figure 3
Togashi (US Publication 2012/0314338)			Figure 7

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848